 In the Matter of LOCKHEED AIRCRAFT CORPORATION, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 21-R-3725.-Decided April 23,1947Mr. Robert H. Conan,of Burbank, Calif., for the Employer.Mr. E. R. White,of Los Angeles, Calif., for the Petitioner.Miss Irene R. Shriber,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board, onMarch 3, 1947, conducted a prehearing election among the employeesin the alleged appropriate unit to determine whether or not they de-sired to be represented by the Petitioner for the purposes of collectivebargaining.At the close of the election, a Tally of Ballots was furnished theparties.The Tally reveals that of approximately 85 eligible voters,68 cast valid ballots, of which 57 were for the Petitioner, and 11 againstthe Petitioner.Thereafter, a hearing was held at Los Angeles, California, on March3, 1947, before Maurice J. Nicoson, hearing oflice:r.The hearing offi-cer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.At the hearing, the Employer moved to dismissthe petition on the ground that the employees here involved are notemployees within the meaning of the Act.The hearing officer referredthis notion to the Board.For reasons stated hereinafter, the motionis hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERLockheed Aircraft Corporation, a California corporation whoseprincipal office is in Burbank, California, is engaged in the manufac-ture and sale of aircraft and aircraft parts.The Employer operatessix plants in the general vicinity of Burbank, all of which are in-73 N. L. R. B., No. 105.517 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDvolved in this proceeding.During the year 1946, the Employerpurchased for its California plants more than $30,000,000 worth ofraw material, of which more than 50 percent was obtained from pointsoutside the State of California.During the same period, sales offinished products of the Employer's California plants totaled morethai? $50,000,000, of which more than 50 percent was shipped to out-of-State purchasers.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.II.TILE ORGANIZATION INVOLVEDThe Petitioner is an unaffiliated labor organization claiming torepresent certain employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningi)f Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TILE APPROPRIATE UNITThe Petitioner claims that a unit of all the Employer's plant guards,excluding supervisory employees, is appropriate.The Employer, inopposing the establishment of such a unit, contends that these personsare part of management and, therefore, not employees within themeaning of the Act; it also contends that the Petitioner may not inany event represent the plant guards inasmuch as it currently repre-sents a majority of the Employer's rank-and-file employees.The record shows that there are 85 plant guards working in theEmployer's 6 plants, 21 of whom are commissioned by the city ofBurbank.They are neither militarized nor armed but wear uniforms.In the performance of their general duties of maintaining order andprotecting the Employer's property from damage and theft, theseguards patrol the plant property, check incoming and outgoing per-sonnel and materials, direct traffic, and report safety hazards andinfractions of safety and conduct rules.They also escort airplanesin transit from one plant to another over the public thoroughfaresand, in the event of emergencies, they may control, the movements ofemployees and visitors on the premises.Their usual procedure uponthe discovery of employee violations of company rules is to reportthe infraction to the supervisor of the guards who, in turn, reportsthe matter to the supervisor of the employee involved. . LOCKHEED AIRCRAFT CORPORATION519We have already determined that persons performing duties similarto those outlined above are employees under the Act.'We have alsoheld that employees engaged in such occupation are not to be deniedtheir statutory right to designate as their bargaining representative alabororganizationwhich also represents other categories ofemployees.2We find that all the Employer's plant guards, excluding all super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section-9 (b) of the Act.V. TILE DETERMINATION OF REPRESENTATIVESThe results of the election held before the hearing show that thePetitioner has secureda majorityof the valid votes cast.We shall,therefore,certify the Petitioner as the collective bargaining repre-sentative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Association of Machinists:has been designated and selected by a majority of the employees inthe unit described in Section IV, above, as their representative for-the purposes of collective bargaining, and that, pursuant to Section9 (a) of the Act, the aforesaid organization is the exclusive representa-tive of all such employees for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and otherconditions of employment.MR. JAMES J. REYNOLDS, JR., dissenting :For the reasons stated in my dissenting opinion in theMonsantoChemical Companycase 3 which I find equally applicable here, Iwould dismiss the present petition.'Matter ofSeeger-Sunbeam Corporation, Evansville Division,69 N. L -R B 985 Seealso the cases sited in footnote 2, belowCfPackarde Motor Car Company v N. L R. B.,67 S Ct. 789;19 L. L R. 2379,decided March 10, 1947.2Matter of Monsanto Chemical Company,71 N L. R B.11 ;Matter of Cudahy PackingCo , 65 N L R B. 10, 12;Matter of Craeq Shipbunldinq Company,65 N. L. R. B97; Matterof SolarManufacturing Corp,65 N. L R. B 1366, 1368.871 N. L. R. B. 11.